Citation Nr: 1307127	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  07-33 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Secretary and the Veteran (the parties) filed a joint motion for remand.  In September 2010, the Court vacated the Board's February 2009 decision pertaining to the issue of entitlement to service connection for hepatitis C.  The case was previously before the Board in April 2011.   

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the September 2010 memorandum decision of the U.S. Court of Appeals for Veterans Claims (the "Court"), the Board's February 2009 decision was set aside and the Court remanded for adjudication that included a new medical opinion.

The Court reviewed and found inadequate the August 2007 VA liver examination.  Specifically, while the examiner had indicated a claims file review and that he had reviewed the documentation as submitted by the Veteran pertaining to Hepatitis C and jet air gun or air gun injections during military service, the August 2007 VA examiner opined the evidence linking Hepatitis C infection and military immunization injectors was "controversial" and that recent studies had not confirmed this.  However, the 2007 examiner did not cite any of the studies that he relied upon for his own opinion.  The Court found the 2007 examiner's opinion to be without a supporting rationale and noted the 2007 examiner had undertaken no "study" to assess the relative probability that the Veteran may have contracted Hepatitis C in this claimed manner.  

A complete review of the claims file finds a February 2006 VA gastroenterology consultation (though signed by the clinician in April 2006).  The VA clinician noted the Veteran's own report that his potential risk factor for viral hepatitis included mass immunizations in the 1970's and that the Veteran had denied blood transfusions, intravenous drug use, tattoos, as well as body piercing and sexual promiscuity.  The VA clinician opined the Veteran had "no obvious potential risk factors except for a history of mass immunizations."

Also of record is a May 24, 2005 private evaluation of the Veteran that was provided at the Washington University School of Medicine, Hepatology Program.  The private clinician noted the Veteran had been diagnosed the year prior with Hepatitis C.  In the review of the Veteran's social history, the clinician noted the Veteran's left ear was pierced and that he did serve in the military in the 1970's (though the private clinician did not specify how military service in the 1970's was significant to the clinician).  Though this evaluation noted the left ear was pierced, and remains the only clinical evidence of a pierced left ear, this evaluation also repeated the observation that the Veteran did not have body piercings.  In the assessment, the physician's assistant observed: "it was possible he contracted hepatitis C during the time he served in the military or when he acquired his ear piercing."  

Service treatment records do not show any complaint, diagnosis or treatment for hepatitis.  In statements, the Veteran relayed that during service he was given inoculations with an air or jet injector.  For purposes of obtaining a medical opinion the Board will accept the Veteran's lay testimony as to receiving inoculations via a jet injector in service.

The Board also observes that medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 
73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

In order to comply with the Court's memorandum, the Veteran is to be afforded an adequate VA liver examination.  This issue presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  Such questions concern the nature and etiology of the Veteran's current Hepatitis C disorder and must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370   (2002).  As such, the issue must be remanded so that an appropriate exam may be scheduled. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an examination of his liver by an appropriate physician.  The examiner should review the Veteran's VA claims folder, to include the various VA publications and other articles as submitted by the Veteran, and a copy of this REMAND, and conduct a thorough examination (to include determining whether the Veteran has a pierced left ear).  The VA examiner should then provide an opinion, with supporting rationale that should include any citations to medical treatises or medical studies deemed significant by the examiner, as to the following question: 

Is it as likely as not (i.e. probability of 50 percent or greater) that the Veteran has a current liver disability, Hepatitis C, that had its onset in, or is otherwise related to his active duty military service or related to events during service, to include as a result of inoculations received via jet injector? 

A rationale for all opinions expressed should be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



